Citation Nr: 1532522	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-31 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a lumbar strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

3.  Entitlement to service connection for neuropathy to the bilateral lower extremities, to include as secondary to service-connected pes valgo planus.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) is from April 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran perfected an appeal on the issue of whether a rating reduction from 30 percent to 10 percent for his service-connected pes valgo planus was proper.  In a July 2013 rating decision, the RO reinstated the 30 percent rating for pes valgo planus.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.

In a June 2015 statement, the Veteran, through his attorney, withdrew his request for a video conference hearing and requested a decision based on the evidence of record.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and neuropathy to the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed March 2010 rating decision VA denied entitlement to service connection for residuals of a lumbar strain.

2.  The evidence received since the final March 2010 rating decision is cumulative in nature and duplicative of the evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the March 2010 rating decision to reopen the claim of entitlement to service connection for residuals of a lumbar strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim in a March 2014 letter.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records as necessary.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Claim to Reopen

The Veteran was denied entitlement to service connection for residuals of a lumbar sprain in a March 2010 rating decision.  As he did not express disagreement with the decision or submit new and material evidence within one year of the decision, it became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).  As such, the Board must determine whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the final March 2010 rating decision, the Veteran had a diagnosis of mild lumbosacral spondylosis (see November 1992 VA examination report) and service treatment records showed he complained of low back pain in November 1984.  Although the March 2010 rating decision denied his claim to reopen, entitlement to service connection was previously denied because there was no evidence of a nexus between his current diagnosis and his military service.  See February 2009 rating decision.

Since the March 2010 rating decision, the Veteran has submitted additional VA treatment records showing repeated complaints of back pain.  He has not submitted any evidence not previously of record that demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Specifically, no new evidence has been received that suggests the Veteran has residuals of a lumbar spine sprain related to his military service.  As such, the claim of entitlement to service connection for residuals of a lumbar sprain cannot be reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a lumbar sprain, and the claim to reopen is denied.


REMAND

Additional development is required before the remaining claims can be properly adjudicated.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Service treatment records, to include June 1984 and April 1988 examination reports, show no diagnosis of or treatment for an acquired psychiatric disorder.  

He attended a private mental status examination in July 2013.  The private examination report indicates diagnoses of PTSD, mood disorder with depression and anxiety, personality change due to general medical condition, and cognitive disorder.  The private examiner concluded the Veteran's "PTSD and other disorders were greatly exacerbated by harassment and other situational factors" during his military service.  These "situational factors" included contentions of being attacked.  The examiner also attributed the Veteran's PTSD to a traumatic brain injury sustained prior to service and his poly-substance dependence.  

The Board is unable to rely on the July 2013 private examination report because it does not appear to be based on an entire review of the evidence of record.  Specifically, the private examiner failed to reconcile the fact that the Veteran was not treated for or diagnosed with a psychiatric disorder during his military service.  As the Veteran has not yet been afforded a VA psychiatric evaluation, one should be conducted on remand.

Furthermore, the Veteran's contention of being attacked in service may rise to an allegation of personal assault.  Credible supporting evidence is required to corroborate a reported in-service personal assault stressor, such as evidence of behavioral changes following the assault.  See 38 C.F.R. § 3.304(f) (2014).  Thus, the Board finds that he should be provided with a personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014).  

The Veteran also seeks entitlement to service connection for neuropathy to his bilateral lower extremities, as secondary to his service-connected pes valgo planus.  VA treatment records show that in May 2011, his feet tested positive for Mulder's sign, bilaterally, and he was diagnosed with R/O Morton's neuroma.  Since then, Morton's neuroma has been listed in his medical history.  As such, the Board finds a VA examination is warranted to assess whether the Veteran has a current neurological disorder secondary to his service-connected pes valgo planus.  He should also be provided notice regarding his claim for service connection on a secondary basis.    

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice regarding his claim for service connection on a secondary basis and his claim for service connection for PTSD based upon personal assault.  The Veteran should also be asked to identify any pertinent private or VA treatment records that might be outstanding and should be sent a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

2.  Then, scheduled the Veteran for an examination with a VA neurologist to assess the nature and severity of any neurological disorder in his bilateral lower extremity.  Provide a copy of the Veteran's records to the examiner.  The examiner should review the records and the examination report should indicate such records were reviewed.

After reviewing the record, the examiner is asked to respond to the following:

(a)  Diagnose any current neurological disorder affecting his lower extremities, to include his feet.  The examiner should specifically note whether the Veteran has Morton's neuroma.

(b)  For each diagnosed neurological disorder, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder:
 
(i)  Is caused by his service-connected pes valgus planus; OR 
 
(ii)  Is chronically worsened (aggravated) by his service-connected pes valgus planus; OR
 
(iii)  Is otherwise related to his period of active service.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

3.  Also schedule the Veteran for a mental health examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  Provide a copy of the Veteran's records to the examiner.  The examiner should review the records and the examination report should indicate such records were reviewed.

After reviewing the record, the examiner is asked to respond to the following:

(a)  Identify any acquired psychiatric disorder that is currently manifested.

(b)  For PTSD, if diagnosed, list all stressful events contributing to the diagnosis.  

(c) After a review of the July 11, 2013 private opinion, please address if the Veteran had PTSD prior to his entry into the military, and if so, if such was aggravated (permanently worsened) during military service.  

(d)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

4.  Readjudicate the matters on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


